Filed 5/27/15 P. v. Blevins CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                                                       COPY
              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Placer)
                                                            ----



THE PEOPLE,                                                                                  C076384

                   Plaintiff and Respondent,                                     (Super. Ct. No. 62118545)

         v.

DANIEL R. B. BLEVINS,

                   Defendant and Appellant.




         A jury found defendant Daniel R. B. Blevins guilty of two counts of committing a
lewd act with a child under 14 by force. Defendant later admitted to having previously
served a term in prison and the trial court sentenced him to an aggregate term of 11 years
in state prison.
         On appeal, defendant contends the trial court erred in admitting evidence of four
prior misdemeanor convictions. We conclude defendant forfeited his claim by failing to
raise a timely and specific objection in the trial court and affirm the judgment.




                                                             1
                                     BACKGROUND
       The People charged defendant with two counts of committing a lewd act with a
child under 14 by use of force (Pen. Code, § 288, subd. (b)(1)) and alleged that defendant
previously served a term in prison (Pen. Code, § 667.5, subd. (b)). He pleaded not guilty.
Prior to trial, the People filed several motions in limine including motions seeking to use
defendant’s prior felonies and certain misdemeanors to impeach defendant should he
choose to testify. Neither the People’s motions in limine, nor the defendant’s address the
four misdemeanor convictions that are now the focus of this appeal.
       At trial, defendant admitted his prior convictions for receiving stolen property
(Pen. Code, § 496) and auto theft in 1998 (Veh. Code, § 10851), receiving stolen property
in 2002 (Pen. Code, § 496), and felony spousal abuse (Pen. Code, § 273.5) in 2011 (his
victim was Megan G.). The following exchange then took place between defendant and
his counsel:
       “Q: The first three convictions, did they—had you met [Megan G.] yet at the time
that those offenses were committed?
       “A: No.
       “Q: And after meeting her, did that cause you to realize that you needed to change
your life in some way?
       “A: Yes, it did.
       “Q: What was that?
       “A: Basically I was running amok stealing cars and that was what all the—all
three of those offenses were for. After I met her, I mean, it helped me change my life
around, it wasn’t the only thing, but it helped me change my life around.”
       Outside the presence of the jury, the People then asked the trial court to allow
them to admit evidence that after meeting Megan G., defendant was convicted of four
misdemeanors—three for driving under the influence, and one for soliciting a prostitute.



                                             2
These convictions, the People argued, would “show that his statement that he’s turned his
life around is not, in fact, true.”
         Defendant argued that when he said he “turned his life around” he was referring
only to “crimes that involved dishonesty.” He further argued that based on his own
admissions at trial, “[i]t’s pretty clear that he did not turn his life around with respect to
drinking.” Thus, he argued, “none of these four other offenses that the [People] want[] to
inquire about, three DUIs and a 647(b) go to his honesty or truthfulness. So I would
object to them being referred to at all for that reason.”
         The trial court reviewed the relevant portion of the transcript and ruled as follows:
“I think [defendant’s statement] did give the impression to the jurors that he, by changing
his life around, has become law abiding, and so I think the fact that he’s had three or four
misdemeanor convictions subsequent to that would tend to have some relevance on that.
So I would permit the People to simply—‘Isn’t it true you were convicted of those
offenses?’ And then that’s it.”
         The jury later found defendant guilty of all charges. Defendant admitted to
serving a prior prison term and the trial court sentenced him to an aggregate term of 11
years in state prison. Defendant appeals.
                                        DISCUSSION
         Defendant’s sole claim on appeal is that the trial court erred in allowing the People
to admit evidence of his misdemeanor convictions for driving under the influence and
soliciting a prostitute. Defendant relies on Evidence Code section 3521 to support his
claim. He contends the evidence that he was convicted of these four misdemeanors after
meeting Megan G. was “not inconsistent” with his testimony and it was cumulative
because he already admitted to committing felony spousal abuse after meeting Megan G.




1   Undesignated statutory references are to the Evidence Code.

                                               3
Defendant also contends the trial court “did not properly evaluate this evidence pursuant
to Evidence Code section 352.” Defendant forfeited these arguments by failing to raise a
section 352 objection in the trial court.
       “To preserve a claim that a trial court abused its discretion in not excluding
evidence under Evidence Code section 352, ‘a party must make a timely and specific
objection when the evidence is offered.’ [Citations.]” (People v. Harrison (2005)
35 Cal.4th 208, 230-231; see also People v. Valdez (2012) 55 Cal.4th 82, 138-139;
People v. Alexander (2010) 49 Cal.4th 846, 905.)
       At trial, the People wanted to offer evidence of defendant’s four misdemeanor
convictions to show defendant lied when he said he turned his life around after meeting
Megan G. Defendant argued his testimony only referred to crimes of dishonesty, i.e.,
stealing cars, and any evidence that he was later convicted of offenses related to drinking
alcohol did not speak to his credibility. Defendant never argued that the evidence would
prolong the proceedings unduly, unfairly prejudice defendant, confuse the issues, or
mislead the jury, or that any one or more of these negative consequences substantially
outweighed the testimony’s probative value. Indeed, defendant never referred to section
352 in his argument to the trial court. Because there was no specific objection on the
grounds set forth in section 352, the issue is not preserved for review.
       Further, defendant’s objection was not preserved by the motions in limine heard
before the start of trial. “A properly directed motion in limine may satisfy the
requirements of Evidence Code section 353 and preserve objections for appeal.
[Citation.]” (People v. Ramos (1997) 15 Cal.4th 1133, 1171 italics omitted.) To comply
with section 353, however, a motion in limine must meet the following requirements:
“(1) a specific legal ground for exclusion is advanced and subsequently raised on appeal;
(2) the motion is directed to a particular, identifiable body of evidence; and (3) the
motion is made at a time before or during trial when the trial judge can determine the
evidentiary question in its appropriate context.” (People v. Morris (1991) 53 Cal.3d 152,

                                              4
190, disapproved on another ground in People v. Stansbury (1995) 9 Cal.4th 824, 830, fn.
1.) The record shows the motions in limine in this case did not address the four
misdemeanor convictions that are the focus of this appeal. Accordingly, whether
admitting evidence of defendant’s misdemeanor convictions for driving under the
influence and soliciting a prostitute violated section 352, was not an issue preserved for
appeal by the motions in limine.
                                      DISPOSITION
       The judgment is affirmed.




                                                   RENNER                     , J.



We concur:



BLEASE                      , Acting P. J.



MURRAY                      , J.




                                             5